PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Anderson, Rick
Application No. 16/268,862
Filed: 6 Feb 2019
For: FRAME WITH LIGHTED DISPLAY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 27, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Daniel A. Rosenberg appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice requiring inventor’s Oath or Declaration (Notice) mailed on September 10, 2020. The issue fee was timely paid on December 10, 2020.  Accordingly, the application became abandoned on December 11, 2020.  The Office mailed a Notice of Abandonment on December 16, 2020.  
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the inventor’s oath or declaration for Rick Anderson that is in compliance with 37 CFR 1.63; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions